Citation Nr: 0121497	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  01-05 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Entitlement to a compensable rating for migraine 
headaches, on appeal from the initial grant of service 
connection.  

2.  Entitlement to a compensable rating for lumbosacral 
strain, on appeal from the initial grant of service 
connection.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from April 1984 to 
July 1992 and again from February 1997 to June 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In addition to the issues listed on the previous page, the 
Board will remand the issue of entitlement to a higher 
evaluation than 10 percent for service-connected 
hypothyroidism, on appeal from the initial grant of service 
connection.  The veteran was notified of this decision by 
letter dated July 20, 2000.  He did not mention it in his 
initial notice of disagreement, but he did express 
disagreement with the hypothyroidism evaluation in his VA 
Form 9, filed in June 2001.  This is within a year of 
notification of the rating action and timely to express 
disagreement with that rating action.  No statement of the 
case has yet been issued on the issue of the evaluation of 
the hypothyroidism, and a remand is required for that 
purpose.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran had filed a notice of disagreement with the 
denial of service connection for hemorrhoids, and that issue 
was addressed in the statement of the case.  He did not file 
a substantive appeal on the issue of entitlement to service 
connection for hemorrhoids, and that issue is not before the 
Board.


REMAND

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).

VCAA had not been enacted when the RO adjudicated the 
appellant's claim, and the RO should address whether it has 
complied with all notice and assistance required.

The veteran states that his migraine headaches and 
lumbosacral strain are more severe than the current 
evaluations reflect.  The veteran has appealed the initial 
evaluations of the aforementioned disabilities.  Therefore, 
these issues on appeal are ones in which the possibility of 
staged ratings must be considered.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Separate ratings may be assigned for 
separate periods of time based on the facts found, and all 
evidence relating to the veteran's disabilities from their 
initial grant of service connection must be considered.  

Additionally, the veteran states that he is undergoing 
treatment by the VA clinic in Jackson, Mississippi for his 
disabilities.  VA is on notice, at least, of potentially 
relevant medical information.  VA treatment records are 
considered to be constructively included within the record, 
and must be acquired if material to an issue on appeal.  
Therefore, in the instant claim, it is necessary to obtain 
the aforementioned medical records, if they exist, prior to a 
final decision in this case.  See Dunn v. West, 11 Vet. App. 
462 (1998); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); 38 U.S.C.A. § 5103A(c) (West Supp. 2001).  

The veteran also stated that in addition to VA treatment for 
his lumbosacral strain, he is also receiving treatment for 
his back from a private physician.  His private physician, 
Joseph C. Hillman, M.D., submitted a letter on behalf of his 
claim.  Records from this physician are not associated with 
the claims folder.  VA has a duty to make reasonable efforts 
to obtain relevant records, including private records, that 
the claimant adequately identifies and authorizes the 
Secretary to obtain.  See 38 U.S.C.A. § 5103A(b) (West Supp. 
2001).  The RO should attempt to obtain those records in 
connection with this claim.  

Further, the RO's attention is directed to DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Therein, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45 (2000).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (2000) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  Because the veteran should be 
examined again after all VA and private medical records are 
obtained and associated with the claim, the examiner should 
describe all manifestations of disability associated with his 
lumbosacral strain.  If motion is limited, the examiner 
should attempt to determine whether it is limited by pain and 
should state what objective indications of painful motion are 
observed.  Whether there are likely to be flare-ups or 
greater limitation of function with use, and the extent of 
such additional limitation, should be stated, if possible.  
All manifestations of the service-connected disability should 
be identified and evaluated.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain all VA and 
inpatient/ outpatient treatment records, 
since March 2000, if any.  

2.  Ask the veteran for the names, 
addresses, approximate dates of 
treatment, and appropriate releases for 
the medical treatment records of all 
private physicians who have treated him 
for migraine headaches, lumbosacral 
strain, and hypothyroidism since March 
2000.  After obtaining the appropriate 
releases, request these records and 
associate them with the claims file.  Of 
particular interest are the treatment 
records of Dr. Hillman.  

If any request for private treatment 
records is unsuccessful, notify the 
appellant in accordance with applicable 
law.  38 U.S.C.A. § 5103A(b)(2) (West 
Supp. 2001).

3.  Review the claims file in connection 
with the claim for higher evaluation of 
hypothyroidism, on appeal from the 
initial grant of service connection.  If 
any notice or development required by 
VCAA, including examination, is 
outstanding, complete it before 
proceeding.  If the determination remains 
adverse to the veteran, issue him a 
statement of the case and allow an 
appropriate period for response.  The 
claim is to be returned to the Board for 
appellate review only if a timely and 
adequate substantive appeal is filed.

4.  Schedule the veteran for a VA 
examination to evaluate his service-
connected lumbosacral strain.  The claims 
folder and a copy of this remand must be 
made available to the examiner to review 
in conjunction with the examination.  All 
indicated testing, to include range of 
motion testing, should be done.  The 
examiner is asked to describe all 
objective indicia of pain and describe 
all functional limitation.  

Whether there is weakened movement, 
excess fatigability, or incoordination 
should be addressed, and whether any of 
these cause additional functional 
limitation and the extent to such 
additional limitation should be 
addressed.  Whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly over a period of time should 
be addressed.

Whether there is characteristic pain on 
motion, muscle spasm on forward bending, 
or loss of lateral spine motion, 
unilateral, in a standing position should 
be addressed.

Whether there are any intervertebral 
symptoms of the veteran's service-
connected low back disability should be 
addressed, and, if so, they should be 
identified and described fully.

5.  Schedule the veteran for a VA 
examination to assess the severity of his 
service-connected migraine headaches.  
His claims file and this remand must be 
made available to the examiner to review 
in connection with the examination.  The 
examiner is asked to describe the 
frequency and severity of the veteran's 
migraine headaches, to include whether he 
has prostrating attacks and how often and 
how long they occur and last.

6.  Review the claims file and ensure 
that all necessary notice and development 
has been undertaken.  If any development 
is incomplete, undertake appropriate 
corrective action.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

